DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vent means of claim 14, vent grooves of claim 15 and the bellows portion and telescoping sections being attached around  the periphery of the housing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “actuation means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” is modified by a word, which is ambiguous regarding whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 specifically state that the piston member is attached around a periphery of the payload housing. This limitation is not generic to all embodiments disclosed and claimed. For example, claim 2 is directed to a tubular piston collapsed against the payload housing, claims 3 and 4 recite a bellows portion like that of figures 2A-2B which is not attached around the periphery of the payload housing and claim 5 recites a plurality of telescoping sections like that shown in figures 3A-3B which are not attached around the periphery of the payload housing. Because the independent claims do not appear to be generic to all species, there is a direct conflict of structure in some claims. For example, the independent claim requiring the piston assembly attached around the periphery of the payload housing does not encompass the embodiment of the bellows portion as in figures 2A-2B; however, claims 3 and 4 require the bellows portion. As claimed, the two limitations are not useable together and would be considered mutually exclusive because of the specific structure required by each. As best understood by the Examiner, the independent claims are intended to be generic and will be treated as best possible; however, correction is required to ensure the structure of the independent claims is not mutually exclusive from the embodiments claimed and shown in the figures. 
Regarding claim 2, the claim is indefinite because the stowed configuration is claimed as being collapsed against the payload housing whereas claim 1 recites the piston member is attached around a periphery of the housing as articulated above. The structures appear to conflict with one another as best shown in the figures.

Regarding claims 3 and 4, the claim is indefinite because the tubular piston is claimed as a bellows portion and claim 1 recites the piston member is attached around a periphery of the housing as articulated above. The structures appear to conflict with one another as best shown in the figures.

Regarding claim 5, the claim is indefinite because the tubular piston is claimed as telescoping sections and claim 1 recites the piston member is attached around a periphery of the housing as articulated above. The structures appear to conflict with one another as best shown in the figures.

Claim 2 recites the limitation "it" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 9, 17 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Affarsverket, WO 84/03141.
Regarding claim 1, Affarsverket discloses a captive piston projectile (shown in figures 2 and 3 for example) for launching from a gun barrel (1), comprising a payload housing (4), a piston assembly (elements 5-17 inter alia) attached to the payload housing (figures 2 and 3), and actuation means for urging the piston assembly from a stowed configuration to an extended configuration (page 5 line 24 to page 6 line 10), such that in use the piston assembly urges against the breech of a gun barrel to thrust the projectile from the barrel (page 5 line 24 to page 6 line 10), wherein the piston assembly comprises a tubular piston member (10) (figure 1) attached around the periphery of the payload housing (figures 2 and 3)
Regarding claim 2, Affarsverket further discloses the tubular piston member is collapsible against the payload housing in the stowed configuration (figure 2)
Regarding claim 6, Affarsverket further discloses the tubular piston member is arranged to slide with the payload housing, such that in the stowed configuration the payload housing is at least partially received into the tubular piston member (figures 2 and 3 shows the payload housing at least partially received in the piston member).
Regarding claim 9, Affarsverket further discloses the tubular piston member is tapered (at 10 as in figures 2 and 3 for example)
Regarding claim 17, Affarsverket further discloses the actuation means comprises a propellant cartridge in fluid connection with the tubular piston member, such that in use propellant gases can flow into the tubular piston member to urge the piston assembly into its extended configuration (propellant 12 as in figures 2 and 3 for example).
Regarding claims 21 and 22, the method steps are obvious since such would have been an obvious manner of manufacturing the projectile system of Affasverket.

Allowable Subject Matter
Several dependent claims appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Additionally, the dependent claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK R MORGAN/Primary Examiner, Art Unit 3641